DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 2/22/2021 has been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  it appears that “the number” in line(s) 4 was meant to be --a number--.  
Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura et al. (US 2019/0088342 ‒hereinafter Shimura).

Regarding claim 1, Shimura discloses a semiconductor storage device, comprising:
a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3); and
a control circuit (24; fig. 2) configured to execute a write operation (para 0032) that repeats a program loop (fig. 19) including a program operation (para 0166) of applying a program voltage (VPGM; fig. 19) to the word line and a verification operation (i.e. with applying a verification voltage VCG; fig. 19) to be executed after the program operation, 
wherein the control circuit, during the write operation increases (i.e. by a Δ voltage) the program voltage by a first amount (ΔVPGM1; fig. 19) each time the program loop is repeated (the program loops is repeated five times; fig. 19), and
after the write operation is interrupted (Yes S205, suspend command received; fig. 17) and resumed (Yes S208, resume command received; fig. 17), changes the increase (i.e. the Δ voltage) in the program voltage from the first amount to a second amount (after Suspend, the Δ voltage changed from the first amount ΔVPGM1 to a second amount ΔVPGM2; fig. 19), which is a positive number smaller than the first amount (para 0165).

Regarding claim 2, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is interrupted and resumed, increases the program voltage by the second amount each time the program loop is repeated in the write operation up to n times (where n is an integer greater than 1) (i.e. n=3; fig. 19).

Regarding claim 6, Shimura discloses a semiconductor storage device, comprising:
a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3); and
a control circuit (24; fig. 2) configured to execute a write operation (para 0032) that repeats a program loop (fig. 16) including a program operation (para 0153) of applying a program voltage (VPGM; fig. 16) to the word line and a verification operation (i.e. with applying a verification voltage VCG; fig. 16) to be executed after the program operation, 
 wherein the control circuit, during the write operation increases (i.e. by a Δ voltage) the program voltage by a first amount (ΔVPGM; fig. 16) for each program loop, executes a first (S207; fig. 15, para 0157) while the write operation is interrupted (i.e. while the write is between suspend and resume; fig. 15), and
after the write operation is interrupted (Yes S205, suspend command received; fig. 15) and resumed (Yes S208, resume command received; fig. 15), changes the increase (i.e. the Δ voltage) in the program voltage from the first amount to a second amount (the Δ voltage changed from the first amount ΔVPGM to a lower amount S209 immediately after resumed; fig. 15, 16) smaller than the first amount (para 0158), when the first operation satisfies a condition (i.e. a condition in which the first operation completes execution; para 0091).

Regarding claim 7, Shimura discloses the semiconductor storage device, wherein the second amount is 0 (para 0159).

Regarding claim 8, Shimura discloses the semiconductor storage device, wherein the second amount is a positive number (para 0159).

Regarding claim 9, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is interrupted and resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (fig. 16).

Regarding claim 13, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition, when the first operation is associated with a predetermined command from a memory controller (para 0034, 0091).

Regarding claim 15, Shimura discloses a method of executing a write operation (para 0032) in a semiconductor storage device including a memory cell (MT; fig. 3) connected to a word line (WL; fig. 3), said method comprising:
repeating a program loop (fig. 19) including a program operation (para 0166) during which a program voltage (VPGM; fig. 19) is applied to the word line and a verification operation (i.e. with applying a verification voltage VCG; fig. 19) after the program operation, wherein, during the write operation the program voltage is increased (i.e. by a Δ voltage) by a first amount (ΔVPGM1; fig. 19) each time the program loop is repeated (the program loops is repeated five times; fig. 19), and
after the write operation is interrupted (Yes S205, suspend command received; fig. 17) and resumed (Yes S208, resume command received; fig. 17), the increase (i.e. the Δ voltage) in the program voltage is changed from the first amount to a second amount(after Suspend, the Δ voltage changed from the first amount ΔVPGM1 to a second amount ΔVPGM2; fig. 19), which is a positive number smaller than the first amount (para 0165).

Regarding claim 16, Shimura discloses the method, wherein after the write operation is interrupted and resumed, the program voltage is increased by the second amount each time  (i.e. n=3; fig. 19).

Regarding claim 19, Shimura discloses the method, wherein after the write operation is interrupted and resumed, the program voltage is increased by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (i.e. all of three program loops n=3 carried out after resuming the write operation; fig. 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 5, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kim et al. (US 2020/0350029 ‒hereinafter Kim).

Regarding claim 3, Shimura discloses the semiconductor storage device, wherein the control circuit determines that the write operation is interrupted during a first period (i.e. during Suspend period; fig. 19).
Shimura does not expressly disclose a first period that extends from an end of a last program operation executed prior to interruption of the write operation to an end of the verification operation of the same program loop.
Kim discloses a first period that extends from an end of a last program operation (i.e. after a pulse of VPGM1; fig. 8) executed prior to interruption of a write operation (i.e. prior to Suspend; fig. 8) to an end of a verification operation (i.e. of INT_VFY; fig. 8) of a same program loop (i.e. of VPGM1; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Kim for the purpose of preventing memory cell degradation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005).

Regarding claim 5, Shimura discloses the semiconductor storage device, wherein the control circuit, after the write operation is interrupted and resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (i.e. all of three program loops n=3, carried out after resuming the write operation; fig. 19).

Regarding claim 10, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition, when the first operation is executed during a first period (i.e. during Suspend period; fig. 16). 
Shimura does not expressly disclose a first period that extends from an end of a last program operation executed prior to interruption of the write operation to an end of the verification operation of the same program loop.
(i.e. after a pulse of VPGM1; fig. 8) executed prior to interruption of a write operation (i.e. prior to Suspend; fig. 8) to an end of a verification operation (i.e. of INT_VFY; fig. 8) of a same program loop (i.e. of VPGM1; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Kim for the purpose of preventing memory cell degradation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005).

Regarding claim 17, Shimura discloses the method, further comprising:
determining that the write operation is interrupted during a first period (i.e. during Suspend period; fig. 19).
Shimura does not expressly disclose a first period that extends from an end of a last program operation executed prior to interruption of the write operation to an end of the verification operation of the same program loop.
Kim discloses a first period that extends from an end of a last program operation (i.e. after a pulse of VPGM1; fig. 8) executed prior to interruption of a write operation (i.e. prior to Suspend; fig. 8) to an end of a verification operation (i.e. of INT_VFY; fig. 8) of a same program loop (i.e. of VPGM1; fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as (para 0005).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kim et al. (US 2020/0350029 ‒hereinafter Kim), and further in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee).

Regarding claim 4, Shimura, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that the first period is longer than a threshold time period.
Lee discloses a control circuit determines that a first period (tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Regarding claim 11, Shimura, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that the first period is longer than a threshold time period.
(tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Regarding claim 18, Shimura, as modified, does not expressly disclose the method, further comprising: 
determining that the first period is longer than a threshold time period.
Lee discloses a control circuit determines that a first period (tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Lee for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Kim et al. (US 2020/0350029 ‒hereinafter Kim), in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee), and further in view of Zang et al. (US 2016/0313946 ‒hereinafter Zang)

Regarding claim 12, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 15).
Shimura, as modified, does not expressly disclose when the number of times of the first operation executed during the first period exceeds a threshold number.
Zang discloses the number of times of the first operation executed during the first period exceeds a threshold number (i.e. a maximum number of reads; para 0057).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is further modifiable as taught by Zang for the purpose of facilitating data accessing schemes by reducing read latency which may degrade the overall system performance (para 0052-0053 of Zang).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US 2019/0088342 ‒hereinafter Shimura) in view of Lee et al. (US 2019/0171360 ‒hereinafter Lee).

Regarding claim 14, Shimura discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 15; para 0091).
Shimura does not expressly disclose when a temperature of the semiconductor storage device during execution of the first operation exceeds a threshold temperature.
Lee discloses when a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device during execution of the first operation exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as taught by Lee for the purpose of improving the reliability of data accessing schemes when programming operations are interrupted (para 0063 of Lee).

Regarding claim 20, Shimura does not expressly disclose the method, further comprising:
determining that a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature.
Lee discloses determining that a temperature of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Shimura is modifiable as (para 0063 of Lee).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824